Name: Commission Decision No 1020/80/ECSC of 23 April 1980 amending Decision No 527/78/ECSC as regards the prohibition on alignment on offers of iron and steel products originating in certain third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-04-26

 Avis juridique important|31980S1020Commission Decision No 1020/80/ECSC of 23 April 1980 amending Decision No 527/78/ECSC as regards the prohibition on alignment on offers of iron and steel products originating in certain third countries Official Journal L 108 , 26/04/1980 P. 0042 - 0042 Spanish special edition: Chapter 13 Volume 11 P. 0023 Portuguese special edition Chapter 13 Volume 11 P. 0023 ****( 1 ) OJ NO L 73 , 15 . 3 . 1978 , P . 16 . ( 2 ) OJ NO L 68 , 14 . 3 . 1980 , P . 10 . COMMISSION DECISION NO 1020/80/ECSC OF 23 APRIL 1980 AMENDING DECISION NO 527/78/ECSC AS REGARDS THE PROHIBITION ON ALIGNMENT ON OFFERS OF IRON AND STEEL PRODUCTS ORIGINATING IN CERTAIN THIRD COUNTRIES THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , HAVING REGARD TO COMMISSION DECISION NO 527/78/ECSC OF 14 MARCH 1978 PROHIBITING ALIGNMENT ON OFFERS OF IRON AND STEEL PRODUCTS ORIGINATING IN CERTAIN THIRD COUNTRIES ( 1 ), AS LAST AMENDED BY DECISION NO 617/80/ECSC ( 2 ), AND IN PARTICULAR THE SECOND PARAGRAPH OF ARTICLE 1 THEREOF , WHEREAS THE COMMISSION HAS CONCLUDED ARRANGEMENTS COVERING 1980 WITH ROMANIA , CZECHOSLOVAKIA AND JAPAN , AND IT IS ACCORDINGLY NECESSARY TO INCLUDE THESE COUNTRIES IN THE ANNEX TO THE SAID DECISION , TOGETHER WITH DETAILS OF THE IRON AND STEEL PRODUCTS COVERED BY THE ARRANGEMENTS IN QUESTION , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FOLLOWING ADDITION IS HEREBY MADE TO THE ANNEX TO DECISION NO 527/78/ECSC : 10 . ROMANIA , 11 . CZECHOSLOVAKIA : AS REGARDS THE ECSC IRON AND STEEL PRODUCTS FALLING WITHIN COMMON CUSTOMS TARIFF HEADING NOS 73.01 , 73.02 , 73.06 TO 73.13 INCLUSIVE , AND 73.16 ; 73.15 IN THE FORMS MENTIONED IN HEADING NOS 73.06 TO 73.13 INCLUSIVE , EXCLUDING 73.15 A I B ) 2 ; 73.15 A V B ) 1 ; 73.15 B I B ) 2 BB ), CC ), DD ) AND EE ); 73.15 B V B ) 1 BB ); 73.15 B V B ) 2 BB ); 73.15 B VII B ) 1 AA ) 22 AND 33 ; 73.15 B VII B ) 1 BB ) 22 AND 33 ; 73.15 B VII B ) 1 CC ) 22 AND 33 ; 73.15 B VII B ) 2 BB ) 22 AND 33 . 12 . JAPAN : AS REGARDS THE ECSC IRON AND STEEL PRODUCTS FALLING WITHIN COMMON CUSTOMS TARIFF HEADING NOS 73.06 TO 73.13 INCLUSIVE , AND 73.16 ; 73.15 IN THE FORMS MENTIONED IN HEADING NOS 73.06 TO 73.13 INCLUSIVE , EXCLUDING 73.15 A I B ) 2 ; 73.15 A V B ) 1 ; 73.15 B I B ) 2 BB ), CC ), DD ) AND EE ); 73.15 B V B ) 1 BB ); 73.15 B V B ) 2 BB ); 73.15 B VII B ) 1 AA ) 22 AND 33 ; 73.15 B VII B ) 1 BB ) 22 AND 33 ; 73.15 B VII B ) 1 CC ) 22 AND 33 ; 73.15 B VII B ) 2 BB ) 22 AND 33 . ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 23 APRIL 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION